      Case 4:20-cv-00964 Document 43 Filed on 07/28/20 in TXSD Page 1 of 5
                                                                                   United States District Court
                                                                                     Southern District of Texas

                                                                                        ENTERED
                                                                                        July 28, 2020
                            UNITED STATES DISTRICT COURT
                                                                                     David J. Bradley, Clerk
                             SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

THE TEXAS DEPARTMENT OF                       §
TRANSPORTATION,                               §
                                              §
               Plaintiff.                     §
                                              §
VS.                                           §     CIVIL ACTION NO. 4:20–CV–00868
                                              §
CANAL BARGE CO., INC., ET AL.,                §
                                              §
               Defendants.                    §

                                           ORDER

       Pending before me is a Motion to Consolidate in which the Texas Department of

Transportation (“TXDOT”) seeks to consolidate three subsequently-filed actions into this

case. See Dkt. 12. The Motion to Consolidate has been referred to me by United States

District Judge George C. Hanks, Jr.1 After carefully reviewing the Motion to Consolidate,

the response, the court’s file, and the applicable law, I conclude that consolidation is

appropriate.

                                      BACKGROUND

       This lawsuit alleges that nine barges broke away from their moorings at the San

Jacinto River Fleet on September 20, 2019, and floated down the river. According to the

Complaint, some or all of the barges crashed into the Interstate 10 bridge that crosses the


1
 Motions to consolidate under Federal Rule of Civil Procedure 42 are considered nondispositive
and are, therefore, within my pretrial authority as a magistrate judge. See Buckenberger v. Reed,
No. CIV.A. 06-7393, 2007 WL 1139619, at *3 n.13 (E.D. La. Apr. 17, 2007); Carcaise v. Cemex,
Inc., 217 F. Supp. 2d 603, 604 n.1 (W.D. Pa. 2002); Trafalgar Power, Inc. v. Aetna Life Ins. Co.,
131 F. Supp. 2d 341, 343 (N.D.N.Y. 2001).
      Case 4:20-cv-00964 Document 43 Filed on 07/28/20 in TXSD Page 2 of 5




San Jacinto River east of Houston. The collision allegedly resulted in significant damage

to the bridge, with repairs estimated to cost between $5 million to $6 million. Seeking to

recover the repair costs in this lawsuit, TXDOT has sued Canal Barge Company, Inc. and

Ingram Barge Company—the two companies that owned the barges—for negligence and

the unseaworthiness of their respective vessels. The live pleading also asserts negligence

claims against Cheryl K, LLC and San Jacinto River Fleet, LLC, the owners of fleeting

facilities near the crash site.

       Shortly after TXDOT filed this lawsuit on March 10, 2020, three related limitation

of liability actions were brought in the Southern District of Texas, Houston Division.

Those cases are as follows:

       • No. 4:20-cv-964; In the Matter of Canal Barge Company, Inc. in a Cause
         of Exoneration from or Limitation of Liability; (S.D. Tex. March 16,
         2020) (pending before the Hon. Sim Lake);

       • No. 4:20-cv-965; In the Matter of the Complaint of the Tug JB Bloomer,
         LLC, San Jacinto River Fleet, LLC and Cheryl K, LLC as Owner and
         Owners Pro Hac Vice of the Tug JB Bloomer and the Tug Cheryl K, LLC,
         San Jacinto River Fleet, LLC and Cheryl K, LLC as Owner and Owners
         Pro Hac Vice of the Tug Cheryl K for Exoneration from or Limitation of
         Liability; (S.D. Tex. March 16, 2020) (pending before the Hon. George
         C. Hanks, Jr.); and

       • No. 4:20-cv-983; In the Matter of Ingram Barge Company, as Owner and
         Operator of the Barges IB1021, IB921, IB1927, IB1985, IB9123, IB1954,
         IB1960, Petitioning for Exoneration from and/or Limitation of Liability;
         (S.D. Tex. March 17, 2020) (pending before the Hon. George C. Hanks,
         Jr.).

In each of these cases, the petitioners brought an action under the Limitation of

Shipowners’ Liability Act for exoneration or limitation of liability to the value of their

vessels and pending freight at the time of the accident. See 46 U.S.C. § 30505(a).
                                            2
     Case 4:20-cv-00964 Document 43 Filed on 07/28/20 in TXSD Page 3 of 5




       In the name of judicial economy, TXDOT seeks to consolidate the three limitation

actions into this case. This request is properly before me because the Local Rule governing

consolidation requires that a motion to consolidate be heard by the judge handling the

oldest case. See S.D. TEX. L.R. 7.6. The Defendants do not oppose consolidation of the

three limitation actions into the oldest-filed limitation action (the case pending before

Judge Lake). They do, however, object to consolidation of the three limitation actions into

this case.

                                       DISCUSSION

       Rule 42(a) provides that where two or more lawsuits raise “a common question of

law or fact,” a district court may “consolidate the actions.” FED. R. CIV. P. 42(a). “A trial

court has broad discretion in determining whether to consolidate a case pending before it.”

Alley v. Chrysler Credit Corp., 767 F.2d 138, 140 (5th Cir. 1985) (quotation marks and

citation omitted). “Consolidating actions in a district court is proper when the cases involve

common questions of law and fact, and the district judge finds that [consolidation] would

avoid unnecessary costs or delay.” St. Bernard Gen. Hosp., Inc. v. Hosp. Serv. Ass’n. of

New Orleans, Inc., 712 F.2d 978, 989 (5th Cir. 1983). Consolidation permits district courts

“to expedite the trial and eliminate unnecessary repetition and confusion.” Dupont v. S.

Pac. Co., 366 F.2d 193, 195 (5th Cir. 1966). See also Wilson v. Johns-Manville Sales

Corp., 107 F.R.D. 250, 252 (S.D. Tex. 1985) (the purpose of consolidation is to allow

district courts “to manage their dockets efficiently while providing justice to the parties”).

“Consolidation is improper if it would prejudice the rights of the parties.” St. Bernard Gen.



                                              3
     Case 4:20-cv-00964 Document 43 Filed on 07/28/20 in TXSD Page 4 of 5




Hosp., 712 F.2d at 989. “The fact that a defendant may be involved in one case and not

the other is not sufficient to avoid consolidation.” Id.

       TXDOT argues that consolidation is appropriate for the convenience of the parties

and courts involved, and to further judicial economy. I wholeheartedly agree. All four

cases are substantially related. They all involve the same nucleus of operative facts, and

present common issues of law and fact arising from the September 20, 2019 barge collision.

Consolidating the four actions will unquestionably conserve judicial resources, eliminate

duplicative discovery efforts, and avoid unnecessary costs and delays. It also makes sense

to have one judge handle all four cases to ensure consistent findings and rulings.

       It is certainly true that the three limitation actions are not identical in all respects to

the damage claims brought by TXDOT in this case. But that is of no moment. A number

of courts have consolidated limitation actions with related cases in an effort to streamline

proceedings and avoid piecemeal litigation. See In re Dearborn Marine Serv., Inc., 499

F.2d 263, 271 (5th Cir. 1974) (affirming district court’s consolidation of wrongful death

lawsuit and limitation action where cases arose from the same barge explosion); Cruz-

Aponte v. Caribbean Petroleum Corp., 486 B.R. 234, 240 (D.P.R. 2013) (confirming the

appropriateness of consolidating personal injury actions with a limitation of liability

action); Canal Barge Co., Inc. v. Tubal-Cain Marine Servs., Inc., No. 1:09-CV-533, 2009

WL 4723368, at *1 (E.D. Tex. Dec. 7, 2009) (consolidating personal injury and property

damage lawsuits with a limitation action because the actions involved “common parties,

the same subject matter and many common issues”). The Fifth Circuit’s logic in In re

Dearborn Marine is equally applicable to the present case: “Since the actions present[]

                                                4
     Case 4:20-cv-00964 Document 43 Filed on 07/28/20 in TXSD Page 5 of 5




common issues of law and fact, consolidation save[s] the parties from wasteful relitigation

in disparate forums, avoid[s] duplication of judicial effort, and [does] not prejudice

[Petitioners’] right to prove entitlement to limitation.” In re Dearborn Marine Serv., Inc.,

499 F.2d at 271. In short, there is no good reason why I should refrain from ordering the

consolidation of all four related lawsuits.

                                      CONCLUSION

       Accordingly, the Motion to Consolidate is GRANTED. The three below-styled

cases are to be CONSOLIDATED into the above-captioned case:

       • No. 4:20-cv-964; In the Matter of Canal Barge Company, Inc. in a Cause
         of Exoneration from or Limitation of Liability; (S.D. Tex. March 16,
         2020) (pending before the Hon. Sim Lake);

       • No. 4:20-cv-965; In the Matter of the Complaint of the Tug JB Bloomer,
         LLC, San Jacinto River Fleet, LLC and Cheryl K, LLC as Owner and
         Owners Pro Hac Vice of the Tug JB Bloomer and the Tug Cheryl K, LLC,
         San Jacinto River Fleet, LLC and Cheryl K, LLC as Owner and Owners
         Pro Hac Vice of the Tug Cheryl K for Exoneration from or Limitation of
         Liability; (S.D. Tex. March 16, 2020) (pending before the Hon. George
         C. Hanks, Jr.); and

       • No. 4:20-cv-983; In the Matter of Ingram Barge Company, as Owner and
         Operator of the Barges IB1021, IB921, IB1927, IB1985, IB9123, IB1954,
         IB1960, Petitioning for Exoneration from and/or Limitation of Liability;
         (S.D. Tex. March 17, 2020) (pending before the Hon. George C. Hanks,
         Jr.).

       SIGNED in Houston, Texas, this 28th day of July, 2020.



                                              ______________________________________
                                                        ANDREW M. EDISON
                                                UNITED STATES MAGISTRATE JUDGE



                                                5
